Title: To James Madison from Levett Harris, 24 June 1804 (Abstract)
From: Harris, Levett
To: Madison, James


24 June 1804, St. Petersburg. “My last respects were paid you the 7. Feby ⅌ quadruplicate. Since my arrival here, I have not been honored by any of your communications.
“As new regulations are now making for charges in the different ports of the Empire, I shall delay til toward the close of the summer, transmitting you the required statements upon these points.
“I have received no advice from the first Minister of State on the subject of the correspondence transmitted You with my last, nor has any information been yet received what success has attended the interposition of the Emperor: his Majesty did me the honor to repeat in person at Court, that he had written on the occasion, and that he doubted not of a satisfactory answer, and at same time expressed the lively interest he felt for the prosperity of the United States, and his happiness to see me at his Court.
“On the subject of commerce, I have had repeated interviews with the Minister Count de Romantzoff, and we have entered at large on many points essentially interesting to the United States, particularly as regards the admission to reexport such Articles as we might bring here as were not saleable, with an allowance of a return of the duty, which has always been denied: upon this I wrote the minister by his desire, a particular letter, in which I think fully to have shewn the benifits that would be likely mutually to result to the admission. In our voyages to Russia we have been obliged to seek a market for our outward Cargo in some other part of Europe, and afterward to come hither with our Cash, or credit, for the purchase of one in return; as by this prohibitory law, it would be dangerous to bring more of any articles than are requisite for the local wants of the Country, so consequently, an active trade is hereby greatly restricted.
“These particulars I discussed at large with the Minister who acknowledged the correctness of my objections, and declared himself disposed to enter into any measure, likely to increase the mutual advantages of the two nations.
“Since my arrival here, the port of Odessa on the Black sea has been declared a free port, and the benifits which appear to me as likely to result to all nations, whose views of commerce are directed thither, are by no means inconsiderable, and this Government has given many encouragements to the experiment. As the United States of America, rank Among the foremost in enterprizing and bold pursuits, I have taken much pains to investigate and examine the probable success of our Adventures in that quarter, or on what ground of benifit they can best be prosecuted, and I find the south provinces of Russia, through this channel, will have a means of exporting the superfluous parts of their productions; that an extensive trade is opening with the Crimea, and the Austrian provinces, by means of Kilianora, with Constantinople, and the Levant, and that the Iron of Siberia, grain, hemp, flax, ox hides, and tallow, from Ukraine, will be Conveyed in great abundance to Odessa, and consequently that France, spain, &c. &c. will be enabled to furnish themselves with naval Stores, and these articles, much easier, and at a much cheaper rate than by the Baltic. Hense it is as Carriers, that we are to be benifited by these remote undertakings, and which it is certainly not unworthy our notice to promote.
“But as an obstacle of considerable magnitude presented itself on this Occasion, and without its removal no encouragement whatever could be afforded to those pursuits, it became a matter of primary attention to set about this work, this obstacle you will easily conjecture to be our privation of the right freely to navigate the Dardanelles.
“I accordingly took an appropriate Occasion to introduce the subject to the Count Romantzoff, who assured me he would at the next ministerial meeting of the Emperor mention it in form, and entertain his Majesty with it in private: he advised me however to apply to the first minister of State, that the business might first be introduced from the proper department. I Accordingly waited on the Prince de Czartoryski, and with prefacing the subject of my application with a representation of the probable benifits that would attend the mutual interests of Russia and America, I asked the influence of his Majesty with the Port to obtain a free passage of the Dardanelles to the American Flag; And I have the satisfaction to acquaint you, that the Emperor immediately gave the necessary orders to his Ambassador at Constantinople, for requiring a full and free permission to the United states of America, to pass and repass to the Black sea, and navigate the waters and Channels leading thereto, which are under the jurisdiction of the Port. Sufficient time has not yet elapsed for the arrival of the reply; but there can be little doubt I apprehend, of the Success of the Emperors request, on considering his immense influence in that quarter. This Sir, will open to us altogether a new field of Commerce, and I trust an highly profitable trade with the Archipellago and Levant will be connected with it. The English, I observe, since the liberal commercial regulations of Russia have been established on the Black sea, have directed their movements to that quarter with some Spirit; About two months Since, a Consul sent by their Government to reside at Odessa, was recognized at this Court, and proceeded without delay to occupy his post.
“The Duke of Richelieu, Governor of Odessa, who spent the last Winter here, I had the pleasure often to meet with the minister of Commerce, and with whom I became well acquainted; I had frequent conversations with him upon the trade of the Black sea, on the already flourishing state of which, he expresses himself with much enthusiasm. This Gentleman professes a great attachment to the United states, and is solicitous by all his influence to promote an intercourse between them and his department, and has assured the Minister of the equal advantages that Russia would derive by encouraging a trade with so enterprizing a nation.
“In my frequent interviews with the Prince Czhartoryski, he has repeated to inquire the date of my latest advices from Washington, and particularly after the President, whom he mentions to have known at Paris. The Prince has more than once assured me, that the Emperor is highly attentive to the welfare of the United states (que sa Majesté est toujours très portée pour les Etats Unis) & that he views with much interest their rapid progress, and the wisdom and prudence of their Government.
“It is my duty to make known to the Honble. secretary, a greivance, which is interesting in its nature, and calls for some remidy. During the last Autumn Several American Seamen arrived here in British Ships, who, by the early commencement of the Winter, were obliged to remain. These men in the progress of the Winter, the rigour and inclemency whereof requires great care and prudence to Support, were subjected to many inconveniences, the want of Suitable cloathing, of proper lodging, and an obligation to work on improper occasions, exposed them among others to severe sufferings: I applied to the English Consul on the treatment some of them received from their Captains, whose interferance though prompt, was ineffectual, and afforded no remidy to their hardships: Although no law of the U. States justified it, I was impelled from humanity Occasionally to releive them, and it is natural to suppose, in this situation many have been, and will be found annually. I beg leave therefore to Submit whether the situation of this port in this respect, should not admit of some exception to the general regulations upon these points.
“By the instructions given to Consuls I find it required of them to transmit semiannual Statements of the American trade to the ports of their respective districts. As there are only five or six months at most navigation here, and as it seldom commences before the middle of may, with your permission, I will make up my reports from the beginning to the close of the Shipping Season. Already have forty American vessels arrived this year, cheifly in ballast, and all carrying rich Cargoes to the United states. The Appearance of an increase of this trade is really flattering, and I sincerely hope, measures will shortly be taken to render its prosperity and advantages secure and permanent, through the medium of arrangements between the two Governments.
“Within a short time, the Emperor appears to have shewn a disposition very repugnant to Amity toward France: The violation of the neutral territory of the Elector of Baden, by the arrest of the Duke d’Enghien, and the final result of that unhappy Affair, which, added to some Circumstances of minor importance, appear to have induced his Majesty to change, in some degree, the position, which I had all along supposed he would firmly have held. His having avoided recently a public Court day from an unwillingness, it is said, to see the French minister, and directed the wearing of mourning in respect of the Duke D’Enghien, and finally the departure of General Hedouville, which took place eight days Since, Seem to threaten a change, which is certainly to be deplored, but which, however, from the pacifick temper of the Emperor, I am still in hopes will be averted.
“In concluding Sir, I ask your indulgence to introduce a subject, which as it relates immediately to myself, I beg leave to preface with a due Apology.
“In soliciting the post with which I have been honored by the President, I own I had principally in view a commercial establishment, which I deemed might be eligibly formed, and to which my endeavours were much directed. Since my arrival here, in compliment to the first appointment from the United States no doubt, the most pointed and unremitted attentions and Civilities have been shewn me by the Officers of Government, and the principal nobility and persons of distinction; in Short, I have not been classed on this score, with the foreign Consuls, but always received invitations with Ministers of the first rank. A refusal on my part, I think it will be admitted, would have been neither attended with propriety, or policy, and I take the liberty to add, nor with my views of ambition and desires of acquiring a knowledge of characters; but my Acceptance of those attentions, has subjected me to an expence, of which my Ability I lament to say, has been unequal to the support.
“I have on all Occasions had particularly at heart, the interests of my Country, they have ever been paramount considerations with me, and I flatter myself, the kind of intercourse I have encouraged, will not be without its Salutory effects; but it has I repeat, been attended with expence, and has unavoidably and insensibly contributed to Change the current of my private pursuits, which my situation necessarily impells me to follow. I have thus been induced to exhibit to the notice of the honble. Mr Madison, these unimportant particulars, with a hope however, that the President will regard this, in some degree an exception to the Consular appointments in general, and cause to be attached to it some establishment, to assist me to support the station to which his Excellency has honored me. It will not be thought irrelevant, I hope at the same time, to add, that a persons hopes and situation should indeed be promising, to justify a residence at St. petersburg in this Capacity to meet the extraordinary expences to which it is inevitably subject, as the cost of living here, is nearly Double that of London or Paris, and at least four times greater than with us.”
